          Case 1:17-cr-00069-RDM Document 51 Filed 02/27/19 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )
                       Plaintiff,             )
                 v.                           )      Crim No. 17-69 (RDM)
                                              )
CANDACE CLAIBORNE                             )
                                              )
                       Defendant.             )


   CONSENT MOTION TO CONTINUE STATUS HEARING AND EXCLUDE TIME
                   UNDER THE SPEEDY TRIAL ACT

       Defendant, Candace Claiborn, through undersigned counsel, respectfully moves this

Court to continue the presently scheduled February 28, 2019, status hearing. As grounds for

this motion, counsel states:

       1. The Defendant’s next status hearing is presently scheduled for February 28, 2019.

       2. The parties are presently discussing a non-trial resolution of this case, and expect those

discussions to be concluded in the next three weeks. The Defendant therefore requests that the

February 28, 2019, status hearing be vacated, and that a new status hearing date be set for early

April, 2019.

       3. The Government, per Assistant United States Attorney Tom Gillice, consents to this

motion.

       4. Counsel has explained to Ms. Claiborne her rights pursuant to the Speedy Trial Act, 18

U.S.C. 3161, and she is willing to waive her “Speedy Trial” rights through counsel. For the

reasons outlined above therefore, the Defendant further requests the Court find that the ends of

justice are best served and outweigh the best interest of the public and the defendant in a speedy

trial by the exclusion of an additional 45 days in the computation of time within which a trial

commences in this case.

       5. In the event the Court grants this request, the parties will contact the Court’s courtroom
         Case 1:17-cr-00069-RDM Document 51 Filed 02/27/19 Page 2 of 2

deputy to schedule a new date convenient to the Court and within the time period sought by this

continuance .

       WHEREFORE, defendant respectfully requests that this motion be granted.

                                                    Respectfully submitted,

                                                    A.J. Kramer
                                                    Federal Public Defender

                                                           /s/

                                                    David W. Bos
                                                    Assistant Federal Public Defender
                                                    625 Indiana Ave., N.W., Suite 550
                                                    Washington, D.C. 20004
                                                    (202) 208-7500, ext. 118
